Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 05, 2022

The Court of Appeals hereby passes the following order:

A21A1533. KNOWLES v. THE STATE.

      On September 19, 2016, Thomas Knowles entered negotiated pleas of guilty
to statutory rape and child molestation. Following a hearing, the superior court
accepted the pleas and entered Knowles’ sentence. Since that time, Knowles has
argued that he received ineffective assistance of counsel in a variety of appeals
previously before this Court.1
      In October 2020, Knowles filed what the trial court termed his third motion
for out-of-time appeal, in which he again contended that he was deprived of his right
to appeal because he received ineffective assistance of counsel. Finding that
Knowles’ trial counsel had not testified at a prior hearing, the trial court held a
hearing at which counsel testified on March 1, 2021.2 The trial court denied the


      1
         See Knowles v. State, 348 Ga. App. XXVI (November 28, 2018) (unpublished
opinion) (affirming trial court’s dismissal of Knowles’ motion to withdraw his guilty
plea, in which he asserted he received ineffective assistance of counsel); see order of
dismissal in A20A1875. Knowles v. State (decided June 8, 2020) (dismissing for lack
of jurisdiction as untimely an appeal from the dismissal of motion for out-of-time
appeal, in which Knowles claimed he received ineffective assistance of counsel); see
order of dismissal in A20D0371. Knowles v. State (decided May 6, 2020) (dismissing
for lack of jurisdiction an untimely application for discretionary appeal from the
dismissal of out-of-time appeal, in which Knowles argued that he received ineffective
assistance of counsel).
      2
         See Cole v. State, 310 Ga. 489, 490 (2) (852 SE2d 522) (2020) (“[W]hen a
defendant alleges in a motion for an out-of-time appeal that he was deprived of his
right to appeal due to his counsel’s ineffective assistance, the trial court must hold an
motion on April 27, 2021, finding that based upon the evidence elicited at two
different hearings,3 trial counsel’s conduct was neither deficient nor patently
unreasonable, and that Knowles had failed to show prejudice. Knowles filed the
instant pro se appeal from this order.
      Knowles raises the same arguments in the instant appeal that he asserted in two
of his prior appeals before this Court, A20A1875. Knowles v. State and A20D0371.
Knowles v. State. In those appeals, Knowles argued that his motions for out-of-time
appeal should have been granted because his counsel rendered ineffective assistance
by failing to advise him of his appeal rights, failing to file an appeal on his behalf,
and coercing him into pleading guilty. Likewise in the instant appeal, Knowles again
argues that his attorney failed to advise him of his appeal rights, failed to file an
appeal on his behalf, and coerced him into pleading guilty.
      Knowles “cannot re-litigate here the same issues that were dismissed in his
prior appeals[.]” Howard v. State, 289 Ga. 207 (1) (710 SE2d 761) (2011); accord
Norris v. Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007) (finding husband’s
claim on cross-appeal barred by res judicata where he had previously raised the same
issue in an application for discretionary appeal that was dismissed as untimely).


      It is axiomatic that the same issue cannot be relitigated ad infinitum. The
      same is true of appeals of the same issue on the same grounds. Our
      determination in the earlier appeal[s] is res judicata; the instant appeal
      is therefore barred, and we are without jurisdiction to review this same
      matter for a [third] time.



evidentiary hearing to determine whether counsel was in fact responsible for the
failure to pursue a timely appeal.”) (citation, punctuation, and footnote omitted).
      3
         The transcript of the March 1, 2021 hearing is in the appellate record. It is
unclear from the record and the trial court’s order when the other hearing to which
it refers took place, and the transcript of that hearing does not appear to be in the
appellate record.
(Citation omitted.) Echols v. State, 243 Ga. App. 775 (534 SE2d 464) (2000).



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/05/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.